Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
2.	In the amendment filed by applicant on July 16, 2021, the paragraphs of the specification that were amended by applicant were misidentified by incorrect paragraph numbers in both the instructions portion of the amendment, as well as the paragraph numbers actually attached to the amended paragraphs.  As such, applicant asked that paragraphs “[0026] and [0068]” be replaced, while he should have requested that paragraphs --[0025] and [0067]-- be replaced.  Furthermore, the amended paragraphs were numbered incorrectly as paragraphs “[0001] and [0002]”, while they should have been numbered as --[0025] and [0067]--, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/7-31-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776